Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-52 are pending.
Applicant’s election without traverse of Group II, claims 16-41 and the species “spinal cord injury” as the condition or disease and “oral” as the route of administration in the reply filed on 02/24/2022 is acknowledged.
Claims 1-15 and 42-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.

Claims 16-19 and 23-41 are under current examination.  

Information Disclosure Statement
The references marked with a line-through on the information disclosure statement filed 08/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date has been provided.  

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-31, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 24-31 limit the invention to compositions exhibiting certain pharmacokinetic properties, specifically absorption half-life, elimination half-life, bioavailability, and brain or spinal cord to plasma ratio.  Claims 33 and 34 require the composition to exhibit a t90 room temperature stability of more than 10 months or more than 15 months, respectively.  However, these claims recite no structural limitations on the composition other than that it is in liquid form and that it contains riluzole, a 

Applicant is referred to the Guidelines on Written Description published at FR 66(4) 1099-1111 (January 5, 2001) (also available at www.uspto.gov).  The following passage is particularly relevant.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  


For example, MPEP 2163 states, in part, 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).



The claims embrace a composition containing any amount of any liquid and riluzole, a derivative of riluzole, an analog of riluzole, a pharmaceutical equivalent of riluzole, a benzothiazole-based molecule, combinations thereof, or salts thereof.   The claims read on, for example, a glass of water containing a whole or crushed riluzole tablet.  With regard to a representative number of species or structural characteristics, the specification discloses optimization of a composition containing water, PEG400, propylene glycol, and glycerol.  The specification lists certain other compounds known to increase solubility of poorly water soluble drugs polyethylene glycol, glycerin, propylene glycol, ethanol, sorbitol, polyoxyethylated glycerides, polyoxyethylated oleic glycerides, polysorbates, sorbitan monooleate, hydroxypropyl-beta-cyclodextrin, polyoxyl 40 hydrogenated castor oil, polyoxyl hydroxystearates; however, this list is not  poster No. 09W0900, 13-17/11/2016; cited in the IDS filed 08/27/2020) discloses that the absorption rate constant, absorption half-life, the bioavailability, and the elimination half-life etc. of the crushed tablet form of riluzole differs from that of the 10 mg/mL formulation for oral delivery (right col).  Thus, it is clear that not all compositions falling within the scope of claims 24-31, 33, and 34 possess the requisite pharmacokinetic profiles.  Analogously, the stability of a substance will depend upon its specific reactivity with the matrix/solvent in which it is contained, as well as whether it is present in the composition as a solid (as in a suspension) or as a solution.  The examiner notes that the scope of “analog of riluzole, pharmaceutical equivalent of riluzole, and benzothiazole-based molecule” is enormous and embraces substances having dramatically different stabilities.  Given the breadth of combinations of substances embraced by the structural limitations recited in the claims, the disclosure of a handful of co-solvents is not sufficient to establish that Applicant was in possession of the full 

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In light of the foregoing analysis, an adequate description of the claimed genus of compositions (i.e. collection of substances) would require information that would allow one of skill to immediately determine which substances comprised the requisite pharmacokinetic and stability properties.  Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the recited genus of components at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-31, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

The specification, while being enabling for a method of treating the elected species of disease or condition, spinal cord injury, in a subject, said method comprising: orally administering (elected species of route of administration) to the subject a composition, wherein the composition comprises an aqueous formulation comprising riluzole, polyethylene glycol, propylene glycol, and glycerin, wherein the composition 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)):
 (A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
 on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A) The breadth of the claims/(B) The nature of the invention:
Claims 24-31 limit the invention to compositions exhibiting certain pharmacokinetic properties, specifically absorption half-life, elimination half-life, bioavailability, and brain or spinal cord to plasma ratio.  Claims 33 and 34 require the composition to exhibit a t90 room temperature stability of more than 10 months or more than 15 months, respectively.  However, these claims recite no structural limitations on the composition that is employed in the method other than that it is in liquid form and that it contains riluzole, a derivative of riluzole, an analog of riluzole, a pharmaceutical equivalent of riluzole, a benzothiazole-based molecule, combinations thereof, or salts thereof.  The claims read on, for example, a glass of water containing a whole or crushed riluzole tablet or a capsule containing a viscous fluid formulation as well as emulsions formulations or oil-based solutions.  The examiner also notes that the scope of “analog of riluzole, pharmaceutical equivalent of riluzole”, and “benzothiazole-based molecule” is enormous and embraces substances having dramatically different stabilities.  Although the claims embrace a much broader scope than the substance riluzole, this drug is poorly water soluble, with a logP value of 2.3 (PubChem ID 5070).  The claims embrace a colossal scope in terms of the solubility of the “molecule” (i.e. active agent), and specifically recite that the molecule may be a poorly water soluble drug.  Thus, the scope of the claims is almost without limit in terms of the substances that are present in the composition, so long as the composition is in liquid form and contains the identified molecules.  

The state of the prior art:
The art of liquid pharmaceutical formulations was an area of active research at the effective filing date of the instant invention.  As noted above, the claims read on any liquid formulation that contains the claimed molecules (riluzole, derivatives thereof, analogs thereof, etc).  As the scope of the claimed invention is very broad, embracing any liquid formulation, the state of the art for only a subset of liquid formulations is exemplified here, looking at drug absorption as an example of one pharmacokinetic parameter that is influenced by makeup of the composition.  Gupta et al. (ISRN Pharmaceuticals, vol 2013, pages 1-16; publication year: 2013) describe factors influencing successful formulation of poorly water soluble drugs, summarized in the following sentences:  Gupta discloses that 60-70% of drug candidates have insufficient water solubility to be effectively absorbed from the GI tract after oral administration.  Several categories of liquid formulations for oral administration have been developed in an attempt to provide good bioavailability of poorly water solubility including various self-emulsifying drug delivery systems (SEDDS; a solution of drug, lipid, and surfactant that emulsifies upon entering the GI tract), lipid solutions, and surfactant/cosolvent systems as well as some suspension formulations (see Table 1, page 3).  Each of the formulations is designed to overcome one of the main hurdles to bioavailability of poorly water soluble drugs: the slow dissolution of the active agent in the aqueous environment of the GI tract.  In addition to increasing solubility of the drug in the GI tract, a SEDDS formulation might also protect from chemical and enzymatic degradation and promote lymphatic uptake of the active and can affect the rate of transit through the GI tract.  Many factors affect the extent to which a drug is absorbed in the GI tract (and thus its 

(D) The level of one of ordinary skill/(E) The level of predictability in the art:
One having ordinary skill in the art would be an individual having an advanced degree in pharmaceutical sciences and/or medicine; however, the biomedical arts are highly unpredictable in general and in formulations science extensive experimentation is required to arrive at a desirable pharmacokinetic and stability profile for any give active agent.  Furthermore, MPEP 2164.03 indicates that the physiological art in general is unpredictable.  “A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

The amount of direction provided by the inventor/(G) The existence of working examples:
Experiments reporting pharmacokinetic parameters of a composition containing riluzole, PEG400, propylene glycol, and glycerin are described in the specification.  The specification also lists certain other compounds known in the art to increase solubility of poorly water soluble drugs in general: ethanol, sorbitol, polyoxyethylated glycerides, polyoxyethylated oleic glycerides, polysorbates, sorbitan monooleate, hydroxypropyl-beta-cyclodextrin, polyoxyl 40 hydrogenated castor oil, polyoxyl hydroxystearates; however, this list is not commensurate with the unlimited scope of liquids embraced by the claims.  With regard to the structural characteristics, the specification characterizes the composition as containing “solubilizing agents”; however, there is no guidance as to the identity of the solubilizing agents that lead to the claimed functional properties recited in the claims and the specification does not provide a description of the structural features leading to the pharmacokinetic or solubility parameters required by the claims.  Moreover, evidence on the record indicates that the nature of the formulation affect the pharmacokinetic parameters of the composition.  For example, Sarkar et al. (Plasma Pharmacokinetics of Riluzole Liquid Formulation after Oral and Intravenous administration in Rat; poster presented at 2016 AAPS Annual Meeting and Exposition poster No. 09W0900, 13-17/11/2016; cited in the IDS filed 08/27/2020) discloses that the absorption rate constant, absorption half-life, the bioavailability, and the elimination half-life etc. of the crushed tablet form of riluzole differs from that of the 10 mg/mL formulation for oral delivery (right col).  As noted above, the structural limitations of the claims read on a crushed tablet in a liquid vehicle, yet this formulation 

(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure:
The in view of the foregoing, it is evident that the skilled Artisan would not be able to predict, a priori, which of the substances embraced by the structural limitations recited in the claims would exhibit the requisite pharmacokinetic and stability properties.  As the claims embrace a nearly limitless combination of substances, so long as the combination is liquid, the examiner concludes that the amount of experimentation required to make and use the invention to the full scope of the claims is undue.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “wherein the molecule is … an analog of riluzole, a pharmaceutical equivalent of riluzole, a benzothiazole based molecule…”  This language renders the claim indefinite because it is unclear what substances are embraced by functional analogs or pharmaceutical equivalents of riluzole and it is unclear to what extent the molecule is based on benzothiazole.  Claim 39 recites “wherein the molecule comprises riluzole”.  Claim 39 is considered indefinite because the open transitional phrase “comprises” does not limit the molecule to only riluzole, therefore claim 39 remains indefinite for the same reasons set forth for claim 16.  

Claim 17 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim.  See MPEP 608.01(m).

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 and 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (Plasma Pharmacokinetics of Riluzole Liquid Formulation after Oral and Intravenous administration in Rat; poster No. 09W0900, presented at 2016 AAPS Annual Meeting and Exposition 13-17/11/2016; cited in the IDS filed 08/27/2020) in view of Fehlings et al. (Spinal Cord Vol 54, pages 8-15; published online: 06/23/2015), and further in view of Smead (US 9,149,681; issue date: 10/06/2015), and Dyer et al (Drug Design, Development and Therapy Vol 11, pages 59-64; available online from at least 12/22/20016; cited in the IDS filed 08/27/2020).

The claims are examined in view of the following species elections:
(a) “spinal cord injury” as the condition or disease; and 
(b) “oral” as the route of administration.

With regard to claims 16-19, 23, 36, 37, and 39-41, Sarkar discloses an aqueous based oral liquid formulation of the neuroprotective agent, riluzole, in which the riluzole is solubilized by the cosolvents PEG400, propylene glycol, and glycerin.  Sarkar indicates that riluzole is approved by the FDA to treat ALS.
Sarkar does not disclose a method of treating the elected species of condition or disease, spinal cord injury, in a subject comprising administering the liquid riluzole composition to a subject.
Fehlings discloses that a phase I clinical trial (i.e. in humans) evaluating riluzole for acute spinal cord injury showed potential neuroprotective benefits (abstract).  
Smead discloses that patients suffering from amyotrophic lateral sclerosis (ALS) and patients suffering from spinal cord injury often have difficulty swallowing.
Dyer discloses that oral liquid formulations of riluzole allow ALS patients who have difficulty swallowing, and therefore cannot take riluzole in tablet form, to benefit from this drug. 

It would have been prima facie obvious to administer Sarkar’s liquid formulation of riluzole to the elected species of patient suffering from spinal cord injury.  The skilled artisan would have been motivated to do so in order to in order to facilitate administering the riluzole to a patient whose ability to swallow is compromised.  One having ordinary skill in the art would have had a reasonable expectation of success because Sarkar discloses their formulation to be suitable for oral administration.  
Claims 23-31 require the method to result in certain pharmacokinetic parameters.  For the 10 mg/mL oral formulation, Sarkar discloses an absorption half-life of 0.28 h, an elimination half-life of 25.25, and a bioavailability of 94.44.  With regard to claims 30 and 31, the instant application indicates that a formulation whose composition has been optimized for maximal riluzole solubility while minimizing the concentrations of the co-solvents exhibits a brain to plasma ratio of riluzole of 3.67 and a spinal cord to plasma ratio of 7.02 for a 10 mg/mL formulation (see page 34).  The composition tested in the instant specification contains 15% PEG400, 20% propylene glycol and 10 % glycerin (see page 30 of the specification).  Although the x and z axis scales are not legible in the image provided to the Office, the objective of the formulation design experiments reported by Sarkar is to optimize the content of PEG400 and PG in the composition for maximal riluzole solubility while minimizing the concentrations in a 10 mg/mL aqueous formulation containing 10% glycerin.  Thus, the preponderance of the evidence supports the position that the experiments reported by Sarkar would have arrived at the same 
With regard to claim 32, the purpose of the experiments disclosed by Sarkar is to solubilize riluzole, and the cosolvents PEG400, PG, and glycerol are all highly water soluble, therefore Sarkar’s formulation appears to be a solution, which would contain no visible particles.  See also the analysis above supporting the examiner’s conclusion that Sarkar’s formulation is identical or nearly identical to the example composition reported in the instant specification.  With regard to claims 33-35, as the formulation disclosed in the instant application appears to be identical or nearly identical to that disclosed by Sarkar (as set forth above), the examiner considers the stability of the riluzole to be an inherent property of the composition.
With regard to claim 38, as noted above, the x and z axes of the graph of PEG400 and PG concentrations reported by Sarkar are not legible; however, the composition contains glycerin at 10% and the formulation appears to be identical to that studied in the experiments reported in the instant application, i.e. 15% PEG400, 20% propylene glycol for a total solubilizing agent concentration of 45%.  

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617